Title: New York Assembly. Remarks on an Act for Regulating the Fees of Officers and Ministers of the Court, [21 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 21, 1787]
On the different paragraphs which determined the allowance for certain services—much debate ensued.
Col. Hamilton expressed a hope that the house would not carry matters to an extreme; It would, he thought, be as improper to make the fees of the profession too low as to make them too high. Gentlemen who practised the law, if they were men of ability, would be paid for the services required of them; and if the law did not allow a proper compensation, it would be evaded. Names might be given to things, and charges made; against which there would be no guard. In Pennsylvania and Jersey, attempts had been made to reduce the emoluments of the profession, below the proper standard—this had afforded no relief; on the contrary, the expences of the law and the profits of the practicers had increased since the experiment; the only effect of which had been to transfer the expence from the delinquent debtor to the injured creditor. If the legal fees amount to a reasonable compensation; in most cases the practicer would content himself with them; if they did not, he would consider himself justified in making the best bargain he could—the consequences of this were obvious.
While differences would arise among mankind, and that there would be differences was certain, lawyers would be necessary—and for their services they would be paid. He therefore was of opinion, that in going through the bill, the house should agree reasonable allowances should be made for the services mentioned in the bill, or they would defeat their own object.
